Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 12/04/2020, with respect to the rejection of claims 1-5, 7, and 9-20 have been fully considered and are persuasive.  The rejection of claims 1-5, 7, and 9-20 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-5, 7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A power capacitor comprising at least two RF electrodes separated by a capacitor dielectric comprising a solid dielectric material, wherein the power capacitor is configured to operate in an RF power application at at least 50 watts, and wherein the solid dielectric material has a controllable relative permittivity, wherein the capacitor dielectric comprises a block of the solid dielectric material having a thickness of at least 0.1 mm, and wherein the solid dielectric material comprises a paraelectric ceramic material being a monolithic sintered block.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the capacitor dielectric comprises a block of the solid dielectric material having a thickness of at least 0.1 mm, and wherein the solid dielectric material comprises a paraelectric ceramic material being a monolithic sintered block” in combination with the other claim limitations. 
Regarding independent claim 19, the prior art fails to teach or suggest, alone or in combination:
A method, comprising: providing a power capacitor comprising at least two RF electrodes separated by a capacitor dielectric comprising a solid dielectric material, wherein the power capacitor is configured to operate in an RF power application at at least 50 watts, and wherein the solid dielectric material has a controllable relative permittivity, wherein the capacitor dielectric comprises a block of the solid dielectric material having a thickness of at least 0.1 mm, and wherein the solid dielectric material comprises a paraelectric ceramic material being a monolithic sintered block; andAttorney Docket No. 7174-2004219 varying a permittivity control voltage applied across the capacitor dielectric of the power capacitor.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the solid dielectric material has a controllable relative permittivity, wherein the capacitor dielectric comprises a block of the solid dielectric material having a thickness of at least 0.1 mm, and wherein the solid dielectric material comprises a paraelectric ceramic material being a monolithic sintered block” in combination with the other claim limitations. 
Cited Prior Art
Katta (US 2009/0310275) teaches relevant art in Fig. 4.
Howard et al (US 2006/0005928) teaches relevant art in Fig. 8.
Kanno et al (US 2009/0257167) teaches relevant art in Fig. 4A.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848